DETAILED ACTION
	For this Office action, Claims 1-31 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 30 is objected to because of the following informalities:  the claim recites the limitation “a processor, operably liquid level sensor and the UV light emitting element”, which appears to be missing a word associating the processor to the recited sensor and element.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 18 recites “the substrate extending into the cavity”, which lacks established antecedent basis.  Applicant is urged to address this issue in the response to this Office action.  
Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 26 recites “the processor”, which lacks established antecedent basis.  Applicant is urged to address this issue in the response to this Office action. 
Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 31 recites the limitation “…transmit the representation of an external device when a wireless communication channel is available to the external device”; however, this limitation is considered indefinite because the conditional nature of the claim language makes the claim unclear whether the wireless communication channel is required to read on the claim.  Applicant is urged to address this issue in the response to this Office action, wherein an amendment that removes the conditional language (when…) would overcome this ground of rejection.  For purposes of this examination, the examiner will assume a wireless communication channel is required to read on the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 11, 12, 15-17, 19, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen, US Pat Pub. 2016/0083271 (found in IDS filed 01/30/2020).
	Regarding instant Claim 1, Chen discloses a container assembly (Figure 5; Paragraph [0030]; container 10) comprising:  a container defining a cavity to hold a liquid (Figure 5; Paragraph [0030]; container 10 holding fluid 20); a liquid level sensor to perform a measurement of a level of the liquid (Figure 4; Paragraph [0039]; fluid level sensor 173); an ultraviolet (UV) light source; in optical communication with the cavity, to illuminate the liquid with UV light (Figure 5; Paragraph [0031]; Paragraph [0033]; UV LED in light emitting component 120 for irradiation/sterilization of fluid); a processor, operably coupled to the liquid level sensor and the UV light source, to estimate a change in the level of the liquid based on the measurement of the level of the liquid by the liquid level sensor and to trigger illumination of the liquid by the UV light source based on the change in the level of the liquid (Paragraph [0039]; Paragraph [0040]; controller 160 comprises processor that determines operation time of UV light based on liquid level; continuous monitoring of change in liquid level and change in operation time based on said change in liquid level provides over time provides estimation of change in liquid level).  
	Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  Chen further discloses wherein the container is configured to prevent the UV light from escaping the cavity (Figure 5; Paragraph [0034]; transparent cover 140 that allows for UV light to irradiate faces within the container, not allowing UV light to escape container 10).
	Regarding instant Claim 3, Claim 1, upon which Claim 3 is dependent, has been rejected above.  Chen further discloses wherein the container has an inner surface configured to reflect the UV light within the cavity (Figure 5; Paragraph [0031]; reflective material on wall surface of recess 111).
	Regarding instant Claim 4, Claim 1, upon which Claim 4 is dependent, has been rejected above.  Chen further discloses wherein the illumination of the liquid by the UV light source sterilizes the liquid (Paragraph [0031]; sterilization effect of UV light).  
	Regarding instant Claim 5, Claim 1, upon which Claim 5 is dependent, has been rejected above.  Chen further discloses wherein liquid level sensor comprises at least one of a mass sensor (Paragraph [0040]; mass/level of liquid is detected via pressure sensor).  
	Regarding instant Claim 6, Claim 1, upon which Claim 6 is dependent, has been rejected above.  Chen further discloses wherein the UV light source is disposed on a substrate extending into the cavity (Paragraph [0032]; heat dissipation component is substrate thermally coupled to the light-emitting component 120).  
	Regarding instant Claim 8, Claim 1, upon which Claim 8 is dependent, has been rejected above.  Chen further discloses wherein the processor is configured to modulate a duration of the illumination by the UV light source based on the change in the level of the liquid (Paragraph [0039]; Paragraph [0040]; duration of UV light radiation adjusted based on detected liquid level).  
	Regarding instant Claim 11, Claim 1, upon which Claim 11 is dependent, has been rejected above.  Chen further discloses comprising:  a cap, coupleable to the container, to keep the liquid in the cavity (Figure 5; Paragraphs [0041]-0042]; positioning component 180 serves as cap); and a cap sensor, operably coupled to the cap and the processor, to detect that the cap is coupled to the container (Paragraph [0036]; motion sensor 171 determines if positioning component 180 and rest of body 110 are properly connected with container 10), wherein the processor is configured to trigger the illumination of the liquid by the UV light source in response to the change in the level of the liquid and to detection of the cap coupled to the container by the cap sensor (Paragraph [0036]; Paragraph [0039]; Paragraph [0040]; motion sensor 171 ensures proper alignment before operation, also duration of UV irradiation is adjusted based on detected liquid level).  
	Regarding instant Claim 12, Claim 1, upon which Claim 12 is dependent, has been rejected above.  Chen further discloses comprising:  an accelerometer, operably coupled the processor, to measure motion of the container (Paragraph [0036]; motion sensor/G-sensor 171 for measuring motion), wherein the processor is configured to determine that the container is stationary based on at least one measurement by the accelerometer and to trigger the illumination of the liquid by the UV light source in response to the change in the level of the liquid and to determine that the container is stationary (Paragraph [0036]; Paragraph [0037]; motion sensor 171 determines amount of variation in position based on gravity and prevents irradiation from being skewed, wherein the motion sensor and fluid sensor 172 ensure stability and proper orientation of the fluid before irradiation).  
	Regarding instant Claim 15, Chen discloses a method comprising:  disposing a liquid in a cavity defined by a container (Figure 5; Paragraph [0030]; container 10 holding fluid 20); sensing a change in a level of the liquid with a liquid level sensor (Figure 4; Paragraph [0039]; fluid level sensor 173 continuously monitors level of fluid within container 10, thus determining a change over time); and illuminating the liquid in the cavity with ultraviolet (UV) light in response to the change in the level of the liquid so as to sterilize the liquid (Paragraph [0039]; Paragraph [0040]; controller 160 comprises processor that determines operation time of UV light based on liquid level; continuous monitoring of change in liquid level and change in operation time based on said change in liquid level provides over time provides estimation of change in liquid level).  
	Regarding instant Claim 16, Claim 15, upon which Claim 16 is dependent, has been rejected above.  Chen further discloses comprising preventing the UV light from escaping the cavity (Figure 5; Paragraph [0034]; transparent cover 140 that allows for UV light to irradiate faces within the container, not allowing UV light to escape container 10).  
	Regarding instant Claim 17, Claim 15, upon which Claim 15 is dependent, has been rejected above.  Chen further discloses comprising reflecting the UV light from the cavity (Figure 5; Paragraph [0031]; reflective material on wall surface of recess 111).  
	Regarding instant Claim 19, Claim 15, upon which Claim 19 is dependent, has been rejected above.  Chen further discloses comprising modulating a duration of the UV light based on the change in the level of the liquid (Paragraph [0039]; Paragraph [0040]; duration of UV light radiation adjusted based on detected liquid level).
	Regarding instant Claim 21, Claim 15, upon which Claim 21 is dependent, has been rejected above.  Chen further discloses comprising:  sensing that a cap is coupled to the container (Paragraph [0036]; motion sensor 171 determines if positioning component 180 and rest of body 110 are properly connected with container 10); and triggering the illuminating of the liquid in the cavity with the UV light while the cap is coupled to the container (Paragraph [0036]; Paragraph [0039]; Paragraph [0040]; motion sensor 171 ensures proper alignment before operation).  
	Regarding instant Claim 22, Claim 15, upon which Claim 22 is dependent, has been rejected above.  Chen further discloses determining, with an accelerometer, that the container is stationary (Paragraph [0036]; motion sensor/G-sensor 171 for measuring motion, including lack of motion); and triggering the illuminating of the liquid in the cavity with the UV light in response to determining that the container is stationary (Paragraph [0036]; Paragraph [0037]; motion sensor 171 determines amount of variation in position based on gravity and prevents irradiation from being skewed, wherein the motion sensor and fluid sensor 172 ensure stability and proper orientation of the fluid before irradiation).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US Pat Pub. 2016/0083271 (found in IDS filed 01/30/2020), in view of Massey et al. (herein referred to as “Massey”, US Pat Pub. 2016/0113299).
	Regarding instant Claim 7, Claim 6, upon which Claim 7 is dependent, has been rejected above.  Chen discloses a liquid level sensor disposed on a substrate extending into the cavity (Paragraph [0032]).
	However, Chen is silent on the liquid level sensor being a capacitive sensor.
	Massey discloses an antimicrobial capture system with carbon container in the same field of endeavor as Chen, as it solves the mutual problem of containing and sterilizing a liquid (Abstract).  Massey further discloses the use of a liquid level sensor to determine a liquid level within the container, wherein capacitive liquid level sensors are recommended as a known sensor within the art (Paragraph [0070]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the liquid level sensor of Chen to further comprise the capacitive liquid level sensor of Massey because Massey discloses a capacitive sensor is commonly known in the art as an effective liquid level sensor type (Massey, Paragraph [0070]).  
	Regarding instant Claim 18, Claim 15, upon which Claim 18 is dependent, has been rejected above.  Chen further discloses wherein sensing the change in the level of the liquid comprises measuring the level of the liquid with a sensor disposed on a substrate extending into the cavity (Paragraph [0032]).
	However, Chen is silent on the liquid level sensor being a capacitive sensor.
	Massey discloses an antimicrobial capture system with carbon container in the same field of endeavor as Chen, as it solves the mutual problem of containing and sterilizing a liquid (Abstract).  Massey further discloses the use of a liquid level sensor to determine a liquid level within the container, wherein capacitive liquid level sensors are recommended as a known sensor within the art (Paragraph [0070]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the liquid level sensor of Chen to further comprise the capacitive liquid level sensor of Massey because Massey discloses a capacitive sensor is commonly known in the art as an effective liquid level sensor type (Massey, Paragraph [0070]).  

Claims 9, 10, 20 and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US Pat Pub. 2016/0083271 (found in IDS filed 01/30/2020), in view of Junghanns et al. (herein referred to as “Junghanns”, US Pat Pub. 2008/0314807).
	Regarding instant Claim 9, Claim 1, upon which Claim 9 is dependent, has been rejected above.  However, Chen is silent on the container assembly comprising an antenna.
	Junghanns discloses systems and methods for treating water in the same field of endeavor as Chen, as it solves the mutual problem of water treatment including ultraviolet systems (Abstract; Paragraph [0135]).  Junghanns further discloses an antenna that communicates information regarding ultraviolet light intensity between the assembly and a remote location (Paragraph [0094]; Paragraphs [0182]-[0187]; RFID transponder comprises antenna; RFID data may send information regarding UV intensity).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the container assembly and processor of Chen to further comprise an antenna as taught by Junghanns because Junghanns discloses such an antenna can communicate information regarding the ultraviolet light intensity between the container assembly and a remote location (Junghanns, Paragraph [0094]; Paragraphs [0182]-[0187]).  
	Regarding instant Claim 10, Claim 9, upon which Claim 10 is dependent, has been rejected above.  The combined references further disclose wherein processor is configured to modulate a duration and/or an intensity of the illumination by the UV light source based on the geographic location of the container assembly (Junghanns, Paragraph [0094]; Paragraphs [0182]-[0187]; Chen, Paragraph [0036]; Paragraph [0037]; Paragraph [0039]; Paragraph [0040]; RFID tag may determine location of UV container before treatment/irradiation).  
	Regarding instant Claim 20, Claim 15, upon which Claim 20 is dependent, has been rejected above.  Chen discloses that motion and position are used to modulate the duration of the UV light (Paragraph [0036]; Paragraph [0037]; motion sensor 171).
However, Chen is silent on an antenna.  
	Junghanns discloses systems and methods for treating water in the same field of endeavor as Chen, as it solves the mutual problem of water treatment including ultraviolet systems (Abstract; Paragraph [0135]).  Junghanns further discloses an antenna that receives a signal indicating a geographic location of a container assembly that communicates information regarding ultraviolet light intensity between the assembly and a remote location (Paragraph [0094]; Paragraphs [0182]-[0187]; RFID transponder comprises antenna; RFID data may send information regarding UV intensity).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the container of Chen to further comprise an antenna operably coupled to the container that receives a signal indicating a geographic location of a container assembly as taught by Junghanns because Junghanns discloses such an antenna can communicate information regarding the ultraviolet light intensity between the container assembly and a remote location (Junghanns, Paragraph [0094]; Paragraphs [0182]-[0187]).
  	Regarding instant Claim 25, Chen discloses a container assembly (Figure 5; Paragraph [0030]; container 10) comprising:  a container defining a cavity to hold a liquid (Figure 5; Paragraph [0030]; container 10 holding fluid 20); a liquid level sensor, disposed in the cavity, to measure a volume of the liquid in the cavity (Figure 4; Paragraph [0039]; fluid level sensor 173); a processor, operably coupled to the liquid level sensor, to poll the liquid level sensor for a measurement of the level of the liquid in the cavity and to estimate a change in the level of the liquid in the cavity based on the measurement of the level in the liquid in the cavity (Paragraph [0039]; Paragraph [0040]; controller 160 comprises processor that determines operation time of UV light based on liquid level; continuous monitoring of change in liquid level and change in operation time based on said change in liquid level provides over time provides estimation of change in liquid level); an ultraviolet (UV) light emitting element, operably coupled to the processor, to sterilize the contents of the cavity in response to the change in the level of the liquid in the cavity (Figure 5; Paragraph [0031]; Paragraph [0033]; Paragraphs [0039]-[0040]; UV LED in light emitting component 120 for irradiation/sterilization of fluid, wherein duration of irradiation is adjusted based on detected liquid level).  
	However, Chen is silent on an antenna.
	Junghanns discloses systems and methods for treating water in the same field of endeavor as Chen, as it solves the mutual problem of water treatment including ultraviolet systems (Abstract; Paragraph [0135]).  Junghanns further discloses an antenna that communicates information regarding ultraviolet light intensity and liquid level between the assembly and a remote location (Paragraph [0094]; Paragraphs [0182]-[0187]; RFID transponder comprises antenna; RFID data may send information regarding UV intensity and detected liquid level).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the container assembly and processor of Chen to further comprise an antenna as taught by Junghanns because Junghanns discloses such an antenna can communicate information regarding the ultraviolet light intensity and liquid level between the container assembly and a remote location (Junghanns, Paragraph [0094]; Paragraphs [0182]-[0187]).  
	Regarding instant Claim 26, Chen discloses a method of tracking consumption, by a user, of a liquid disposed within a container (Figure 5; Figure 4; Paragraph [0030]; Paragraph [0039]; fluid level sensor 173 monitors change in liquid level within container 10 over time), the method comprising:  (A) measuring, with a liquid level sensor operably coupled to the processor, a volume of the liquid in the container (Figure 4; Paragraph [0039]; fluid level sensor 173 monitors liquid level) and (B) estimating a change in the volume of the liquid in the cavity based on the volume of the liquid in the cavity (Paragraph [0039]; Paragraph [0040]; controller 160 comprises processor that determines operation time of UV light based on liquid level; continuous monitoring of change in liquid level and change in operation time based on said change in liquid level provides over time provides estimation of change in liquid level).
	However, Chen is silent on an antenna (and therefore step C).
	Junghanns discloses systems and methods for treating water in the same field of endeavor as Chen, as it solves the mutual problem of water treatment including ultraviolet systems (Abstract; Paragraph [0135]).  Junghanns further discloses an antenna that communicates information regarding liquid level between the assembly and a remote location (Paragraph [0094]; Paragraphs [0182]-[0187]; RFID transponder comprises antenna; RFID data may send information detected liquid level).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the container assembly and processor of Chen to further comprise an antenna as taught by Junghanns because Junghanns discloses such an antenna can communicate information regarding the liquid level between the container assembly and a remote location (Junghanns, Paragraph [0094]; Paragraphs [0182]-[0187]).  
	Regarding instant Claim 27, Claim 26, upon which Claim 27 is dependent, has been rejected above.  The combined references further disclose performing steps (A) through (C) at periodic intervals (Chen, Paragraph [0030]; Paragraphs [0039]-[0040]; Junghanns, Paragraph [0094]; Paragraphs [0182]-[0187]; detection is performed regularly and continuously).  
	Regarding instant Claim 28, Claim 26, upon which Claim 28 is dependent, has been rejected above.  The combined references further disclose initiating sterilization of the contents of the container on the basis of measurements of the change in volume of liquid in the cavity (Chen, Paragraph [0040]; operation time, duration and start time of UV irradiation is adjusted based on detected liquid levels).
	Regarding instant Claim 29, Claim 26, upon which Claim 29 is dependent, has been rejected above.  The combined references further disclose comprising:  receiving, via the antenna, an indication of a target change in the volume of the liquid (Chen, Paragraph [0040]; Junghanns, Paragraph [0094]; Paragraphs [0182]-[0187]; antenna receives RFID/operational data, which would include amount of change in UV duration with respect to change in liquid level), and comparing, with the processor, the change in the volume of the liquid in the cavity to the target change in the volume of the liquid (Chen, Paragraph [0040]; adjustment performed according to detected change).  
	Regarding instant Claim 30, Chen discloses a container assembly (Figure 5; Paragraph [0030]; container 10) comprising: a container to hold a liquid (Figure 5; Paragraph [0030]; container 10 holding fluid 20); a liquid level sensor, to measure a volume of the liquid (Figure 4; Paragraph [0039]; fluid level sensor 173); an ultraviolet (UV) light emitting element, to sterilize the contents of the container (Figure 5; Paragraph [0031]; Paragraph [0033]; UV LED in light emitting component 120 for irradiation/sterilization of fluid); a processor, operably coupled to the liquid level sensor and the UV light emitting element, to (i) periodically determine a change in the volume of the liquid in the cavity based on the volume of the liquid measured by the liquid level sensor, and (ii) periodically sterilize the contents of the container (Paragraph [0039]; Paragraph [0040]; controller 160 comprises processor that determines operation time of UV light based on liquid level; continuous monitoring of change in liquid level and change in operation time based on said change in liquid level provides over time provides estimation of change in liquid level).
However, Chen is silent on an antenna.
	Junghanns discloses systems and methods for treating water in the same field of endeavor as Chen, as it solves the mutual problem of water treatment including ultraviolet systems (Abstract; Paragraph [0135]).  Junghanns further discloses an antenna that communicates information regarding ultraviolet light intensity and liquid level between the assembly and a remote location (Paragraph [0094]; Paragraphs [0182]-[0187]; RFID transponder comprises antenna; RFID data may send information regarding UV intensity and detected liquid level).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the container assembly and processor of Chen to further comprise an antenna as taught by Junghanns because Junghanns discloses such an antenna can communicate information regarding the ultraviolet light intensity and liquid level between the container assembly and a remote location (Junghanns, Paragraph [0094]; Paragraphs [0182]-[0187]).  
	Regarding instant Claim 31, Chen discloses a fluid consumption monitoring and sterilization system (Figure 5; Figure 4; Paragraph [0030]; Paragraph [0039]; Paragraph [0040]; fluid level sensor 173 monitors change in liquid level within container 10 over time; also UV sterilization) comprising:  a housing configured to couple with a beverage container (Figure 5; Paragraph [0041]; body 110 comprising UV light 100B); a sensor coupled with said housing or that extends into said beverage container (Figure 4; Paragraph [0039]; fluid level sensor 173); an ultraviolet (UV) light emitting element coupled to the housing (Figure 5; Paragraph [0031]; Paragraph [0033]; UV LED in light emitting component 120 for irradiation/sterilization of fluid); a memory coupled with the housing (Paragraph [0040]; controller 160 comprises memory to store instructions to provide calculations of liquid level and duration of UV irradiation along with other functions); and a processor coupled with the memory and situated in the housing (Paragraph [0040]; controller 160 stored in body 110) and configured to:  receive sensor data from the sensor (Paragraph [0040]; signals transmitted to the controller 160); calculate at least one of an amount of fluid inside of the beverage container from the sensor data (Paragraph [0040]; controller calculates value corresponding to fluid level based on fluid level sensor 173); store a representation of the amount of fluid in said memory (Paragraph [0040]; value stored at least temporarily to determine UV radiation duration).
	However, Chen is silent on the wireless communication interface and transmitting the representation to an external device when a wireless communication channel is available to the external device. 
Junghanns discloses systems and methods for treating water in the same field of endeavor as Chen, as it solves the mutual problem of water treatment including ultraviolet systems (Abstract; Paragraph [0135]).  Junghanns further discloses a wireless communication interface coupled with a housing that transmits data, or representations of detected parameters, to an external device via a wireless communication device in order to communicate such operational data to a remote location (Paragraph [0094]; Paragraphs [0182]-[0187]; RFID transponder provides wireless communication via antenna; RFID data may send information regarding UV intensity and detected liquid level among other parameters).
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to modify the processor and housing of Chen by further coupling said features with a wireless communication interface as taught by Junghanns because Junghanns discloses such a wireless communication device can communicate information regarding the ultraviolet light intensity and liquid level between the container assembly and a remote location (Junghanns, Paragraph [0094]; Paragraphs [0182]-[0187]).  

Claims 13, 14, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US Pat Pub. 2016/0083271 (found in IDS filed 01/30/2020), in view of Blain, US Pat Pub. 2011/0174993 (found in IDS filed 01/30/2020).
	Regarding instant Claim 13, Claim 1, upon which Claim 13 is dependent, has been rejected above.  However, Chen is silent on a water quality sensor.
	Blain discloses water purifying drink containers in the same field of endeavor as Chen, as it solves the mutual problem of treating water within a container using ultraviolet radiation (Abstract).  Blain further discloses a water quality sensor to detect an impurity in a liquid (Paragraphs [0045]-[0046]; optional detector 61 for detecting germicidal content), wherein a processor is configured to trigger illumination of the liquid by a UV light source in response to detection of the impurity in the liquid, wherein such illumination/irradiation is adjusted based on the detection of germicidal content within the liquid (Paragraphs [0045]-[0046]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the container assembly, the processor and the UV light source of Chen to further comprise the water quality sensor of Blain because Blain discloses the illumination of the liquid by the UV light source may be adjusted based on detected impurities found in the liquid (Blain, Paragraphs [0045]-[0046]).  
	Regarding instant Claim 14, Claim 1, upon which Claim 14 is dependent, has been rejected above.  However, Chen is silent on a visible light source operably coupled to the processor.  
Blain discloses water purifying drink containers in the same field of endeavor as Chen, as it solves the mutual problem of treating water within a container using ultraviolet radiation (Abstract).  Blain further discloses a visible light source, operably coupled to a processor, to emit light visible to a user of the container, wherein the processor is configured to actuate the visible light source while the UV light source is emitting UV light in order to indicate to a user that the UV light source is performing irradiation (Paragraph [0061]; indicator 63).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the processor of Chen to further be operatively coupled to a visible light source as taught by Blain because Blain discloses said visible light source informs a user of the container assembly when UV irradiation is occurring (Blain, Paragraph [0061]).   
	Regarding instant Claim 23, Claim 15, upon which Claim 23 is dependent, has been rejected above.  However, Chen is silent on detecting an impurity in the liquid.
	Blain discloses water purifying drink containers in the same field of endeavor as Chen, as it solves the mutual problem of treating water within a container using ultraviolet radiation (Abstract).  Blain further discloses a water quality sensor to detect an impurity in a liquid (Paragraphs [0045]-[0046]; optional detector 61 for detecting germicidal content), wherein a processor is configured to trigger illumination of the liquid by a UV light source in response to detection of the impurity in the liquid, wherein such illumination/irradiation is adjusted based on the detection of germicidal content within the liquid (Paragraphs [0045]-[0046]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the illumination of the cavity with UV light of Chen to further comprise the detection of impurities of Blain because Blain discloses the illumination of the liquid by the UV light source may be adjusted based on detected impurities found in the liquid (Blain, Paragraphs [0045]-[0046]).  
	Regarding instant Claim 24, Claim 15, upon which Claim 24 is dependent, has been rejected above.  However, Chen is silent on emitting visible light from a visible light source coupled to the cavity while the liquid is being illuminated with the UV light.
Blain discloses water purifying drink containers in the same field of endeavor as Chen, as it solves the mutual problem of treating water within a container using ultraviolet radiation (Abstract).  Blain further discloses a visible light source that emits visible light to a user while liquid is being illuminated with UV light in order to indicate to a user that the UV light source is performing irradiation (Paragraph [0061]; indicator 63).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cavity of Chen by further coupling it with a visible light source as taught by Blain because Blain discloses such a visible light source will emit visible light to a user to inform them that irradiation of the liquid by the UV light is taking place (Paragraph [0061]).  
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        07/02/2022